      Case 2:19-mc-03894-ECM-WC Document 12 Filed 10/24/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

IN RE: SUBPOENA ISSUED                         )
BY THE CLERK OF THE UNITED                     )
STATES DISTRICT COURT FOR                      )
THE SOUTHERN DISTRICT OF                       )   Case No. 2:19-mc-3894-ECM-WC
OHIO TO MELISSA BROWN,                         )
A RESIDENT OF THE MIDDLE                       )
DISTRICT OF ALABAMA,                           )
NORTHERN DIVISION                              )

                                          ORDER

       Pending before the Court is a Motion to Quash Federal Subpoena (Doc. 1) filed by

Melissa Brown. The Court has considered the motion and the Status Report filed in the

case styled In Re: Ohio Protocol Litigation, Middle District of Alabama Case No. 19-mc-

3878-ECM-WC (Doc. 16), regarding the status of the evidentiary hearing in Ohio for which

Movant Brown’s testimony is sought. Considering the possible duration of the pending

appeal in Ohio, the uncertainty in whether the evidentiary hearing will go forward, and the

ability to issue a new subpoena if the evidentiary hearing is reset, it is hereby

       ORDERED that the Motion to Quash is GRANTED.

       DONE this 24th day of October, 2019.


                                  /s/ Wallace Capel, Jr.
                                  WALLACE CAPEL, JR.
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
